DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 23-42 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. No. 2018/0107317 A1 to Tanaka et al.
As to claim 23, Tanaka discloses a display device comprising: a display panel comprising a plurality of pixel regions each comprising one or more pixels (Fig. 1, paragraph 0034, where display circuitry (11) has a plurality of pixels); a plurality of receiver electrodes respectively associated with the plurality of pixel regions and 
As to claim 24, Tanaka discloses the display device, wherein the first receiver electrode of the plurality of receiver electrodes is associated with a first pixel region of the plurality of pixel regions written with the display data (Fig. 4, paragraph 0057, where each switch in switch circuitry (21) is associated with a pixel region).
As to claim 25, Tanaka discloses the display device, wherein a third receiver electrode of the plurality of receiver electrodes is associated with a second pixel region of the plurality of pixel regions, the third receiver electrode supplies the VCOM voltage until writing of the display data into the first pixel region is completed, wherein the display data is written into the second pixel region before the display data is written in to the first pixel region (Fig. 4, paragraphs 0053-0058, where each switch in switch circuitry (21) is associated with a pixel region and switches (15, 21) are turned on or off during different time periods).
claim 26, Tanaka discloses the display device, wherein during the period overlapping with when the display data is written into one or more but not all of the plurality of pixel regions, a third receiver electrode of the plurality of receiver electrodes supplies the VCOM voltage (Fig. 4, paragraphs 0053-0058, where each switch in switch circuitry (21) is turned on an off during different time periods to supply VCOM).
As to claim 27, Tanaka discloses the display device further comprising: a plurality of switches, each switch of the plurality of switches associated with a respective one of the plurality of receiver electrodes, the plurality of switches are configured to control the supply of the VCOM voltage from the plurality of receiver electrodes (Fig. 4, 0057, where switches (21) control the supply of the VCOM voltage).
As to claim 28, Tanaka discloses the display device further comprising a plurality of tiles, each of the plurality of tiles comprising one or more pixel regions of the plurality of pixel regions, and wherein the display data is sequentially written into the plurality of tiles (Fig. 4, paragraphs 0064-0065, where display data is supplied from source driver (33) to groups of pixels, or tiles, via source input terminals (13)).
As to claim 29, Tanaka discloses the display device further comprising: a plurality of switches configured to control the supply of the VCOM voltage to the plurality of tiles (Fig. 4, paragraph 0057, where switches (21) control the supply of the VCOM voltage to the groups of pixels).
As to claim 30, Tanaka discloses the display device, wherein the plurality of switches is configured to sequentially control the supply the VCOM voltage to the plurality of tiles (Fig. 4, paragraph 0057, where switches (21) control the supply of the VCOM voltage to the groups of pixels at different time periods).
claim 31, Tanaka discloses the display device further comprising an integrated circuit (IC), wherein the IC comprises the plurality of receiver electrodes (Fig. 2 and 3, paragraph 0049, where semiconductor circuitry (45) includes common electrodes (16)).
As to claim 32, Tanaka discloses the display device, wherein the display panel comprises the plurality of receiver electrodes (Fig. 4, paragraph 0057, where switch circuitry (21) and common electrodes (16) are the receiver electrodes).
As to claim 33, Tanaka discloses the display device, wherein the one or more of the plurality of receiver electrodes are set to high-impedance or the one or more of the plurality of receiver electrodes are connected to ground (Fig. 4, paragraph 0057, where when switches (21) are open, the impedance is infinite).
As to claims 34 and 38, Tanaka discloses limitations similar to claim 23.
As to claims 24, 35 and 39, Tanaka discloses limitations similar to claim 24.
As to claims 37 and 41, Tanaka discloses limitations similar to claim 27.
As to claim 40, Tanaka discloses limitations similar to claim 25.
As to claims 36 and 42, Tanaka discloses limitations similar to claim 28.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANEETA YODICHKAS whose telephone number is (571)272-9773.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANEETA YODICHKAS
Primary Examiner
Art Unit 2627



/ANEETA YODICHKAS/           Primary Examiner, Art Unit 2627